Citation Nr: 0115800	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  97-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
schizophrenia and depression.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968 and from October 1970 to October 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision.  In July 1998, 
the case was remanded to the RO for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was originally denied for an acquired 
psychiatric disorder in March 1970.

3.  The most recent prior denial of service connection for 
schizophrenia, on the basis that new and material evidence 
had not been submitted to reopen the claim, was in March 
1995. 

4.  The veteran did not appeal the March 1995 denial of 
service connection for schizophrenia.

5.  The evidence received into the record since the March 
1995 rating decision includes medical opinions suggesting 
that the veteran experienced the initial phase of his 
currently existing mental disorder during his initial period 
of active service.  

6.  The veteran's current chronic paranoid schizophrenia 
began during his initial period of active military service.


CONCLUSION OF LAW

New and material evidence has been received to reopen and 
grant the claim for service connection for psychiatric 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104, 3.156(a), 3.102, 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for an acquired psychiatric disorder has 
been denied on numerous occasions beginning with a rating 
decision in March 1970. Among the previous denials of service 
connection is a January 1987 decision of the Board, which 
concluded that a new factual basis has not been presented 
which would permit the grant of service connection for an 
acquired psychiatric disorder.  The most recent prior final 
denial of service connection for schizophrenia is a rating 
decision in March 1995, of which the veteran was informed by 
letter dated March 21, 1995, which determined that new and 
material evidence had not been submitted to reopen this 
claim.  The veteran did not appeal this decision, which is 
final. 38 U.S.C.A. § 7104.

The evidence received into the record since the last prior 
denial includes medical statements indicating that the 
veteran's psychiatric condition first appeared during his 
active service.  For example, a July 1996 psychological 
evaluation signed by clinical psychologist Douglas A. 
Stevens, Ph.D., and licensed psychological examiner Sandra K. 
Parks, M.S., noted that the veteran began having emotional 
problems during his initial period of active service, that he 
was treated by a psychiatrist within the first month after 
separation from the initial period of service, and that he 
was placed on anti-psychotic medication at VA.  It was noted, 
in addition, that he was later able to reenlist, but had 
further problems requiring separation.  This report contains 
the opinion that the veteran's mental disorder incurred in 
his active military service "involves in a psychotic 
disorder that is a paranoid delusional state."  This opinion 
is supported by the independent medical expert (IME) opinion 
that is discussed below.  

As the evidence received in the record since the March 1995 
rating decision includes medical opinions suggesting that the 
veteran experienced the initial phase of his currently 
existing mental disorder during his period of active service, 
I find that the veteran has presented new and material 
evidence.  This evidence is more than merely cumulative or 
redundant, and when viewed in the context of all the evidence 
is so significant that is must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a). 

Service connection connotes many factors, but basically it 
means that the facts shown by the evidence establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or throughout the applicable 
statutory presumptions.  The veteran and his representative 
are advised, in addition, that service may be established 
under a statutory presumption if, as in this case a psychosis 
is demonstrated to a degree of 10 percent within one year 
after the veteran's separation from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran asserts that he currently suffers from an 
acquired psychiatric disorder, to include schizophrenia and 
depression, that is the result of his active service.  
Specifically, he avers that he developed symptoms of 
schizophrenia during his first period of active service, 
including hearing voices, that he was treated after his 
discharge from his first period of active service, but that 
these symptoms continued into his second period of active 
service and thereafter.  He avers that the schizophrenia he 
now exhibits is derived from these same psychotic 
manifestations.

The Board notes that the veteran has presented, first, 
competent medical evidence that he has an acquired 
psychiatric disorder, diagnosed in the July 1996 evaluation 
as paranoid delusional state and in an April 1997 statement 
as paranoid schizophrenia.  Second, he has testified that he 
heard voices during active service and that he complained of 
and was treated for a nervous condition in service and 
between his first and second period of active service.  
Third, the medical evidence of record now contains an expert 
medical opinion that his currently manifested schizophrenia 
was first manifested coincident in time with his first period 
of active military service. 

The Board notes that the Board had requested an independent 
psychological consultation concerning the veteran in 1986.  A 
report dated in September 1986 by Larry R. Faulkner, M.D., 
Associate Professor Psychiatry, is of record.  This opinion 
preceded the January 1987 Board denial of service connection 
for an acquired psychiatric disorder.  It does not appear 
that a copy of this report was sent to the veteran, although 
the veteran's representative was offered the opportunity to 
comment on the opinion, and did so in November 1986.  The 
Board notes the argument raised in February 1998 by the 
veteran's attorney that Dr. Faulkner's opinion is 
inadmissible under Thurber v. Brown, 5 Vet. App. 363 (1993).  
The Board observes, however, that it need not determine 
whether its current consideration of Dr. Faulkner's report 
would now be prejudicial to the veteran under Thurber, supra.  
This is so because the Board is now granting the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

As indicated above, in the Introduction, the Board remanded 
this claim for further development in July 1998.  A review of 
the record finds that the RO has complied with the terms of 
this Remand.  The veteran has not alleged that any other 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As the Board is now granting the claim for service 
connection, it concludes that there is no prejudice to the 
veteran in any failure to comply with or to consider the VCAA 
provisions.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Service medical records show that the veteran was treated for 
complaints of nervousness during his first period of active 
service.  His reports of medical history and examination at 
discharge, dated in October 1968, reflect complaints of 
depression, excessive worry, and nervous trouble but no 
neuropsychiatric defects, abnormalities, or diagnoses.  A 
letter from VA West Side Hospital in Chicago, Illinois, dated 
in March 1970, is of record and shows that the veteran had 
been treated for clinically significant depression, which the 
physician opined required intensive psychotherapy.  An 
outpatient treatment entry is more specific, diagnosing the 
veteran with schizophrenic reaction, paranoid type.  On this 
basis, service personnel records show, the veteran was found 
medically disqualified for retention in the U.S. Army 
Reserves.

Nonetheless, the evidentiary record shows the veteran was 
accepted for a second period of active service.  His reports 
of medical history and examination at entrance to this period 
of service, dated in October 1970, reflect no complaints or 
findings of any neuropsychiatric disability.  Yet service 
medical records from this period of active service show the 
veteran was diagnosed with suspected schizophrenic disorder 
with paranoid tendencies.  He was treated with Stelazine.  
His reports of medical history and examination upon discharge 
from this period of active service, dated in October 1973, 
show no complaints or findings of any neuropsychiatric 
abnormalities, defects, or diagnoses.

Following this second period of active service, the veteran 
was first diagnosed was a neuropsychiatric disability, then 
described as chronic undifferentiated type schizophrenia, in 
April 1976-more than two years following his discharge from 
the second period of active service and more than one year 
following the one-year presumptive period.  Notwithstanding, 
the Board finds that the medical evidence establishes that 
the veteran's currently manifested schizophrenia began 
coincident in time with his first period of active military 
service.

Of record is the expert medical opinion of D. A. Stevens, 
Ph.D.  Dr. Stevens begins by noting that he has reviewed 
records concerning the veteran.  It cannot be determined from 
his statement exactly what records were reviewed, and they 
appear to have been provided by the veteran's representative.  
But he does state in his opinion events that are corroborated 
by the record, e.g., the veteran's two periods of active 
service, treatment between these periods of active service at 
the VA hospital in Chicago, his return to active duty and 
treatment with Stelazine during the second period of active 
duty, and his treatment for alcohol abuse.  Dr. Stevens then 
states that the record suggests that the veteran's 
"psychosis began during his first enlistment."  He further 
opines that the schizophrenia for which the veteran was 
treated between periods of enlistment "continued into the 
second enlistment, and thereafter."  VA treatment records 
establish that the veteran was diagnosed with schizophrenic 
reaction, paranoid type, in March 1970, which is between the 
veteran's periods of active service.  Moreover, service 
medical records from the second period of active service, as 
noted above, document treatment with Stelazine and establish 
the veteran was diagnosed with suspected schizophrenic 
disorder with paranoid tendencies. 

Another opinion of record was that proffered by L. R. 
Faulkner, M.D., in September 1986.  The essence of Dr. 
Faulkner's opinion is that the veteran did not meet the 
criteria for schizophrenia because he manifested an organic 
mental disorder due to intoxication.  Dr. Faulkner's 
exhaustive review of the veteran's medical history at the 
time included at least 19 hospitalizations from 1976, during 
which, the examiner explained, the veteran was treated for 
alcohol-related problems.  Dr. Faulkner further pointed out 
that in every instance in which the veteran complained of 
auditory hallucinations he was also described as either 
intoxicated or in a state of alcohol withdrawal.  Dr. 
Faulkner further opined that the veteran's psychiatric 
disability, diagnosed herein as alcohol dependence, alcohol 
hallucinosis, and mixed substance abuse, had its onset 
between his second discharge from active service and his 
first hospitalization in 1976.  He could not be more 
specific.  Concerning references to neuropsychiatric care the 
veteran received in service, between his periods of active 
service, and before 1976, the physician stated that the 
record did not provide psychiatric examination results he 
could use for a full review, and the credentials of persons 
diagnosing and treating the veteran were unknown.  Yet, 
despite Dr. Faulkner's uncertainty about the type of 
treatment the veteran received and the nature of his 
complaints prior to the veteran's second discharge from 
active service, he did observe

[t]here is evidence that [the veteran] 
made contact with medical professionals, 
that he expressed a variety of 
complaints, and that he was treated with 
psychotropic medications.

In weighing the probative weight of the opinions of record, 
the Board first notes that Dr. Stevens is a Ph.D. and 
clinical psychologist, and that Dr. Faulkner is an M.D. and 
associate professor of psychology.  Second, the Board notes 
that Dr. Stevens had the benefit of seeing and treating the 
veteran, whereas Dr. Faulkner did not.  Dr. Stevens also had 
the benefit of later information that was unavailable to Dr. 
Faulkner at the time of the September 1986 opinion.  Whereas 
Dr. Faulkner concluded he could not reach a diagnosis of 
schizophrenia because of the veteran's alcohol-related 
disorders, Dr. Stevens arrived at his diagnosis-initially 
paranoid delusion state and finally paranoid schizophrenia-
with full knowledge of the veteran's alcohol-related problems 
and treatment.  And, as discussed above, Dr. Stevens's 
observations are corroborated by contemporaneous medical 
evidence.  As Dr. Stevens' opinion is informed by actual 
knowledge of the veteran, in addition to review of the 
medical evidence, and is corroborated by the service medical 
records and 1970 VA hospital records, the Board finds that 
Dr. Stevens' has greater probative value.  Moreover, a later 
IME opinion by Marlin R. Mattson, M.D., in January 2001 
supports Dr. Stevens' opinion.

The Board requested an independent medical examiner (IME) 
opinion in March 2000, the results of which were provided in 
Dr. Mattson's January 2001 statement.  This statement was 
based on a review of the entire clinical record and reflects 
consideration of the veteran's mental health status from the 
1960s through 1998.  On these bases, Dr. Mattson reached the 
following conclusion:

It is my belief that a schizophrenic 
illness was becoming manifest at the end 
of his [the veteran's] first active duty 
period and the beginning of the twenty-
one month period before he again returned 
to active duty.  As I have tried to 
demonstrate in the data collected from 
the medical record, he began to 
experience depression at the end of the 
first tour of duty and subsequently 
stated that he was also experiencing 
auditory hallucinations during this time.  
On discharge from active duty, he was 
followed at the Hines VA Hospital and 
assessed and treated for schizophrenia.  
Unfortunately, the medical records of 
that period have been lost.  Fortunately, 
though, there are references to this 
period throughout the record which I have 
recorded below.  The patient may have 
initially had a prodromal period which 
included depression prior to or 
associated with the onset of overt 
psychotic symptoms.  

All information in this patient's very 
large medical record consistently points 
to this period immediately after his 
discharge from the Army as the time of 
onset of a paranoid schizophrenic 
illness.  This clearly implies that the 
process was ongoing during the end of the 
active duty period and was clearly 
diagnosed just after his discharge.  

During his second tour of duty, there is 
evidence that the patient began to abuse 
alcohol.  The records points out in a 
number of locations that the patient 
appeared to abuse alcohol in an effort to 
self-medicate aspects of his underlying 
schizophrenia including specific 
psychotic symptoms and their impact on 
his ability to sleep.  

To support his position, Dr. Mattson identified supporting 
evidence from the record.  In the discussion, he noted that 
"depression may very well be part of the prodrome which 
proceeds the actual diagnosis of the schizophreniform 
disorder and subsequent schizophrenia."  He also commented 
that 

[d]epression can be a component of the 
psychopathology of schizophrenia.  It can 
also be a distinct clinical depression.  
Another possibility is schizoaffective 
schizophrenia where the mood disorder 
coexists for most of the time that there 
is active or residual evidence of the 
illness.  It can also occur as a prodrome 
to the full schizophrenic process present 
subsequently.  

The January 2001 psychiatric opinion is credible in that it 
was based on a review of the entire clinical record, and 
reflects a thorough discussion of both the positive and 
negative evidence available.  In view of this opinion and the 
remainder of the clinical record, I find that the 
preponderance of the evidence favors the claim of entitlement 
to service connection for schizophrenia.  The Board finds 
that the medical evidence demonstrates that the veteran's 
schizophrenia was incurred during his active service.  
Service connection for schizophrenia is accordingly 
appropriate.   

ORDER

New and material evidence has been received to reopen and 
grant the claim of entitlement to service connection for 
acquired psychiatric disability.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

